            Case 2:20-cv-01592-HB Document 10 Filed 07/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

 MARK METZLER, individually and on behalf of all                    CLASS ACTION
 others similarly situated,
                                                              Case No. 2:20-cv-01592-HB
       Plaintiff,
                                                              JURY TRIAL DEMANDED
 vs.

 PALMCO ENERGY P.A LLC D/B/A INDRA
 ENERGY,

   Defendant.
 ______________________________________/

                                  NOTICE OF SETTLEMENT

           Plaintiff, Mark Metzler, by and through undersigned counsel, hereby gives notice that

the parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates filing

a notice of dismissal within ten (10) days.


Date: July 8, 2020

Respectfully Submitted,

Shamis & Gentile, P.A.
/s/ Andrew J. Shamis
Andrew J. Shamis, Esq.
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, FL 33132
Telephone: 305-479-2299



Counsel for Plaintiff and the Class
        Case 2:20-cv-01592-HB Document 10 Filed 07/08/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 8, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

                                              Respectfully submitted,
                                              SHAMIS & GENTILE, P.A.
                                              14 NE 1st Ave., Suite 705
                                              Miami, FL 33132
                                              Telephone (305) 479-2299
                                              Facsimile (786) 623-0915
                                              Email: efilings@shamisgentile.com

                                      By:      /s/ Andrew J. Shamis
                                               Andrew J. Shamis, Esq.
                                               Florida Bar # 101754

                                               Counsel for Plaintiff and the Class
